     Case 2:16-cv-02750-JAM-KJN Document 237 Filed 07/29/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    THEON OWENS,                                       No. 2: 16-cv-2750 JAM KJN P
12                        Plaintiff,
13           v.                                          ORDER
14    JOSEPH DEFAZIO, et al.,
15                        Defendants.
16

17          Plaintiff is a state prisoner, proceeding without counsel, with a civil rights action pursuant

18   to 42 U.S.C. § 1983. On July 1, 2021, the undersigned directed the parties to inform the court,

19   within twenty-one days of the date of the order, whether they believed a settlement conference

20   would be beneficial. (ECF No. 234.) Both parties responded to the July 1, 2021 order. (ECF

21   Nos. 235, 236.)

22          Upon consideration of the record, the court finds that appointment of counsel is

23   appropriate for the limited purpose of representing plaintiff at the settlement conference. The

24   undersigned will schedule a settlement conference following the appointment of counsel.

25          Accordingly, IT IS HEREBY ORDERED that:

26          1. This matter is referred to the administrator of this District’s pro bono panel of

27                attorneys, Sujean Park Castelhano, for the identification of counsel to represent at a

28                settlement conference;
                                                         1
     Case 2:16-cv-02750-JAM-KJN Document 237 Filed 07/29/21 Page 2 of 2


 1         2. Plaintiff’s motion for appointment of counsel (ECF No. 231) is granted, as discussed

 2             in this order.

 3   Dated: July 29, 2021

 4

 5

 6

 7

 8

 9
     Owens2750.app
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                    2
